OPINION — AG — ** STATE DENTAL ACT — CONSTITUTIONALITY ** THE REGULATION OF THE PRACTICE OF DENTISTRY IS A RIGHTFUL, PROPER AND NEEDFUL SUBJECT OF LEGISLATION, AND SAID ACT IS WITHIN THE SCOPE OF LEGISLATIVE AUTHORITY. " THE STATE DENTAL ACT " 59 Ohio St. 328.1 [59-328.1] — 59 Ohio St. 328.50 [59-328.50] IS CONSTITUTIONAL. THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA UNDER THE PROVISIONS OF 59 Ohio St. 328.15 [59-328.15], HAS THE AUTHORITY TO PROVIDE FOR THE PROCEDURE OF REVIEW INVOLVING MATTERS UNRELATED TO DISCIPLINARY MATTERS. HOWEVER, THIS AUTHORITY DOES 'NOT' EXTEND TO ESTABLISHING PROVISIONS FOR JUDICIAL REVIEW AND, IN ABSENCE OF THE LEGISLATURE SO PROVIDING, JUDICIAL REVIEW IS PROVIDED FOR UNDER THE PROVISIONS OF THE ADMINISTRATIVE PROCEDURES ACT, 75 Ohio St. 301 [75-301] ET SEQ. THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA DOES 'NOT' HAVE THE AUTHORITY TO LIMIT THE NUMBER OF CITIES OR TOWNS A DENTIST OR ORTHODONTIST MAY HAVE A LISTING IN THE YELLOW PAGES OF THE TELEPHONE DIRECTORY. THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA DOES 'NOT' HAVE THE AUTHORITY TO PROMULGATE RULES AND REGULATIONS WHICH LIMIT THE NUMBER OF OFFICES A DENTIST OR ORTHODONTIST MAY HAVE IN THE STATE OF OKLAHOMA. THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA DOES 'NOT' HAVE THE AUTHORITY TO PROMULGATE RULES AND REGULATIONS REQUIRING DENTISTS OR ORTHODONTIST TO MAINTAIN A HOME OFFICE WHEREIN THE HE SPENDS A MAJORITY OF HIS PROFESSIONAL TIME. THE BOARD OF GOVERNORS OF THE REGISTERED DENTISTS OF OKLAHOMA DOES `NOT' HAVE THE AUTHORITY TO LIMIT THE NUMBER OF TIMES A DENTIST OR ORTHODONTIST MUST PERSONALLY APPEAR IN ANY GIVEN OFFICE WITHIN A SPECIFIED PERIOD OF TIME. (PRACTICE, PROFESSIONS POLICE POWER) CITE: 59 Ohio St. 328.1 [59-328.1] 59 Ohio St. 382.2 [59-382.2], 59 Ohio St. 328.1 [59-328.1] [59-328.1], 75 Ohio St. 301 [75-301], 59 Ohio St. 328.15 [59-328.15] [59-328.15], 59 Ohio St. 328.30 [59-328.30] (AUTHORITY, JURISDICTION) (NATHAN J. GIGGER)